DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4-10, 14, 21, and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3-25-22.  Claim 1 has been amended to include “such that the cutting edge is closer to the attachment portion than the distal end” which does not correspond with the elected embodiment.  Figure 3 clearly discloses the opposite in that the cutting edge is closer to the distal end than the attachment portion (D1 < R).  With regards to claim 14, the toothless walls are 90a, b or 92a, b and none of these walls extend in a way that can be considered transverse the longitudinal axis.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On line 20 of paragraph [0040], item 78.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On lines 22 and 24 of paragraph [0040], both occurrences of the phrase “tip 574” should be replaced with “tip 74”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13, 15, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 11, what structure defines the first and second toothless walls?  
With regards to claim 24, it is unclear how a recess can define the walls or any other structure.  A recess is a space or an absence of structure.  A recess must be defined by the must be defined by structure and, in this case, the recess would be defined by the walls.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 15, 16, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landon (8,734,450).  Please see Figure below for Examiner added reference labels to Landon.
With regards to claim 11, Landon discloses the same invention including a blade (Fig. 32, 6) having an attachment portion (9) having a mounting aperture (8) configured to could with an oscillating power tool (1), a body extending from the attachment portion in a forward direction defining a longitudinal axis (Fig. 32), the body having a generally planar portion (42, column 4 lines 27-28) including a cutting edge having teeth (5), the generally planar portion having a distal end (de) generally opposite the attachment portion (Fig. 32), the teeth extend from a first end of the cutting edge to a second end of the cutting edge (5), a first toothless wall extends in a forward direction from the first end of the cutting edge toward the distal end (1w), and a second toothless wall extends in the forward direction from the second end of the cutting edge toward the distal end (2w).
With regards to claims 12, 13, 15, and 16, Landon discloses the distal end is toothless (de), at least one of the toothless walls is substantially parallel with the longitudinal axis (1w, 2w, when viewed from the top as shown in Fig. 32), the cutting edge extends generally perpendicular to the longitudinal axis (Fig. 32), and the toothless walls are substantially mirror images of each other about the longitudinal axis (1w, 2w).
With regards to claim 23, Landon discloses the same invention including a blade (Fig. 32, 6) having an attachment portion (9) having a mounting aperture (8) configured to could with an oscillating power tool (1), a body extending from the attachment portion in a direction defining a longitudinal axis (Fig. 32), the body having a generally planar portion (42, column 4 lines 27-28) including a cutting edge having teeth (5), the generally planar portion having a distal end (de) generally opposite the attachment portion (Fig. 32), the cutting edge is recessed from the distal end (r), and the cutting edge extends generally perpendicular to the longitudinal axis (Fig. 32).
With regards to claims 24 and 25, Landon discloses the recess defines inner walls extending from the cutting edge towards the distal end (1w, 2w) and the inner walls are toothless (1w, 2w).

    PNG
    media_image1.png
    365
    728
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not directed towards the new grounds of rejection.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 October 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724